Citation Nr: 1315081	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  11-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and June 2010 by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for a chronic back disability.

In November 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  After completion of the requested actions, the claim was readjudicated and denied.  See March 2013 supplemental statement of the case.  The case was returned to the Board in April 2013, and the Veteran continues his appeal.  [Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).]  


FINDING OF FACT

A chronic back disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The back disability claim on appeal stems from the Veteran's application for VA compensation, which was filed in November 2009.  In response, VCAA notice letters addressing the applicability of the VCAA to this specific claim and of VA's obligations to the Veteran in developing this claim were dispatched to the Veteran in November 2009 and January 2010, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial adjudication of the Veteran's claim for service connection for a chronic back disability in the 2010 rating decisions currently on appeal, there was no defect in the timing of this notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service treatment records from his period of active duty and private and VA clinical records dated for the period from 1988 to 2012 have been obtained and associated with the claims file.  These include records from VA Community based Outpatient Clinic in Bemidji, Minnesota, which are viewable in the Virtual VA electronic database.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  In this regard, pursuant to the Board's remand of November 2012, VA attempted in good faith to obtain all of the Veteran's relevant post-service medical records from treatment sources that he had identified.  These included the White Earth medical facility that was operated by the Indian Health Service dating back to 1978.  Despite all efforts, no records dated prior to 1988 could be obtained.  The Board finds that the RO/AMC had at least substantially complied with the Board's remand instructions of November 2012.  Therefore, a remand for further corrective action in this regard is not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In July 2012, the Veteran was also provided with a VA examination to address his back disability claim, during which the examining VA clinician had opportunity to review the Veteran's pertinent medical history, perform an examination, consider the Veteran's lay history, and provide a nexus opinion regarding onset of his chronic back disability in the context of this clinical and lay history.  Therefore, the Board finds this examination to be adequate for purposes of adjudicating the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is ultimately satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary with respect to the claim for VA compensation for a chronic back disability.  The Veteran is represented in the current appeal and has received ample assistance from VA in the development of his claim and, as previously noted, has had opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in April 2013.  He has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Further, the Board has searched the Veteran's claim on the Virtual VA electronic database for any other additional medical records pertinent to his claim.  

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the back disability claim on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 for arthritis of the spine) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any complaints of back pain or treatment for a back injury during service will permit service connection for a chronic back disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

As relevant, the Veteran alleges that he sustained a back injury during active naval service after he slipped on the metal deck of his vessel.  He claims that he has had continuity of low back pain ever since this alleged injury.  His service medical records show that his spine was normal on clinical examination at entry into service in March 1955 and on separation from active duty in March 1959.  Between these dates, the service medical records contain no documentation showing treatment for a back injury or a diagnosis of a chronic musculoskeletal disease affecting his spine  during the entirety of his period of active duty.  

Post-service clinical records do not document any diagnosis of, or show treatment for a chronic arthritic disease process affecting his spine during the first year immediately following his discharge from military service in mid-March 1959.  The earliest documented notation of a chronic orthopedic diagnosis affecting his spine is not until over forty years later, in December 2000, when he reportedly sustained an accidental fall onto his back after slipping on ice at his place of employment in November 2000, and was thereafter diagnosed with severe stenosis of his lumbosacral spine at L4-5 and L5-S1, with nerve impingement and radiculopathy.  Records from that time forward show ongoing treatment for back complaints relating to this diagnosis and injury.  None of these records contain any objective medical opinion that expressly links the Veteran's low back diagnosis with his period of active duty or alleged history of injury in service.
In July 2012, the Veteran was examined by a VA clinician who had reviewed his claims file in conjunction with the examination and acknowledged the Veteran's alleged history of back injury in service in the mid-to-late 1950s, including that he did not seek treatment for his low back symptoms until 2000, following his accidental fall and back injury at the workplace that same year.  Following the examination, the Veteran was diagnosed with spinal stenosis with degeneration of the lumbosacral spine.  In her nexus opinion, the examining physician opined that the Veteran's low back disability was less likely than not related to his period of active duty.  Her rationale, in essence, was that there was no clinical documentation demonstrating the existence of a back disability or injury in service, that a chronic back disability was not clinically demonstrated until four decades after service, and that there was therefore no objective evidence to substantiate the Veteran's alleged history of continuity of low back symptoms since his alleged back injury in service.  
 
In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a chronic back disability on a direct or presumptive basis.  There is no documentation of treatment for a back injury or back complaints in service; no documentation of treatment for back symptoms for four decades afterwards; clear evidence of a supervening traumatic injury to his lumbosacral spine in 2000, over 40 years after his separation from active duty; and no objective nexus opinion linking his current low back diagnosis to military service.  The Board finds that the Veteran's account of sustaining a back injury during active naval service and of having continuity of back symptoms thereafter is contradicted by the objective clinical record, which shows no such history; his account is therefore deemed not credible for purposes of establishing a link between his current low back diagnosis and military service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although lay persons are competent to provide opinions on some medical issues, the specific matter here (spinal stenosis and degenerative arthritic disease of the spine) falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). These orthopedic disabilities are not the type of disorders that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows they are verifiable only through medical imaging and clinical examination by an orthopedic specialist to assess and diagnose them properly. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); & Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that Veteran is competent to report symptoms of back pain, there is no indication that he is competent to link etiologically any such symptoms that he may have had in service to his current lumbosacral diagnoses, diagnosed over 40 years after his discharge from active duty.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic disabilities.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for a chronic back disability as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic back disability is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


